Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.e.1.ii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 December 24, 2008 Voyageur Intermediate Tax Free Funds 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the Agreement), intending to be legally bound hereby, Delaware Distributors, L.P. (the Distributor) agrees that in order to improve the performance of the Delaware Tax-Free Minnesota Intermediate Fund (the Fund), a series of Voyageur Intermediate Tax Free Funds, the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to Class A shares, so that the Funds Rule 12b-1 (distribution) fees with respect to such class will not exceed 0.15% for the period January 1, 2009 through December 31, 2009. The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/ Theodore K. Smith Name: Theodore K. Smith Title: President Your signature below acknowledges acceptance of this Agreement: Voyageur Intermediate Tax Free Funds By: /s/ Patrick P. Coyne Name: Patrick P. Coyne Title: President Date: December 24, 2008
